Citation Nr: 18100023
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-17 669
DATE:	
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for obstructive sleep apnea is denied.  
FINDING OF FACT
The most probative evidence is against a finding that the Veterans obstructive sleep apnea had onset in or is otherwise related to service.
CONCLUSION OF LAW
The criteria for entitlement to service connection for obstructive sleep apnea have not been satisfied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from May 2006 to May 2007, to include service in Iraq and Kuwait.  He also served on active duty for training from January 1992 to April 1992.
In May 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  This matter was remanded for further development in July 2016.
The Board notes the Veterans representative argued in an August 2015 statement that VA did not meet its duty to assist in failing to obtain a VA nexus opinion concerning the claim decided herein.  However, there is no competent evidence that the Veteran had obstructive sleep apnea during service or that it is related to service.  The only suggestion of a relationship to service comes from the unsupported lay assertions of the Veteran and his friends.  As the Board finds the evidence is against a finding that the Veterans obstructive sleep apnea began in or as a result of service and there is no medical question for resolution, a VA examination is not required.  38 C.F.R. § 3.159(c)(4) (2017); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veterans disability case).    
Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Furthermore, under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability.  Such qualifying chronic disabilities include medically unexplained chronic multisymptom illnesses defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i)(B).  Medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Sleep disturbance is listed as a possible manifestation of a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b)(9).
The Veteran is seeking service connection for obstructive sleep apnea, which he contends is caused or aggravated by a deviated septum or, alternatively, which began in service.  The Board notes that, as service connection for a deviated septum has been finally denied, service connection may not be granted on a secondary basis.  See 38 C.F.R. § 3.310 (2017).  Additionally, while the record reflects that the Veteran served in Southwest Asia during the relevant period for consideration under 38 C.F.R. § 3.317, the Board finds that service connection under this regulation is not warranted.  The Veterans sleep disturbances are clearly attributable to a diagnosis of obstructive sleep apnea, and there is no competent suggestion that such is a manifestation of a medically unexplained chronic multisymptom illness.  
As an initial matter, the evidence shows that the Veteran has been treated for obstructive sleep apnea during the pendency of the appeal and that this condition is noted in his VA treatment records.  Accordingly, the question becomes whether the Veterans sleep apnea is related to service.
The Veterans service treatment records do not reflect any complaints, treatment, findings or diagnosis consistent with obstructive sleep apnea or sleep difficulty.  The Veteran has asserted, however, that he began experiencing symptoms of sleep apnea, including snoring and fatigue, during service.  He has submitted statements from friends and fellow servicemen to this effect.  While the Veteran provided information regarding several other medical conditions or injuries during service, including cerumen impaction, plantar fasciitis, back pain, and tooth sensitivity, there is no indication that he ever reported having difficulty sleeping.
Upon review of the record, the Board notes that, while sleep apnea was suspected earlier, the Veteran was not shown to have a diagnosis of sleep apnea until December 2011, more than four years after separation from service.  Additionally, a sleep study conducted in May 2008 showed evidence of primary snoring, but no evidence of sleep-disordered breathing, including sleep apnea.  The Board notes that a VA physician, M.H., provided an opinion at the request of the Veteran in April 2012.  M.H. stated that the Veteran exhibited loud snoring and excessive daytime sleepiness in service, and also related his obstructive sleep apnea to the deviated septum which, as noted above, has not been service connected.  There is no indication that M.H.s assessment of in-service symptoms stems from any source other than the Veterans lay statements.  
To the extent that the Veteran believes that his obstructive sleep apnea is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  While the Veteran, as well as his friends and family who have submitted lay statements, are competent to describe the symptoms they may have witnessed or heard the Veteran describe, the evidence does not demonstrate that they are competent to diagnose obstructive sleep apnea or any sleep-disordered breathing.  In this regard, the diagnosis of obstructive sleep apnea requires medical testing and expertise to determine.  Sleep apnea has symptomatology beyond mere snoring and is defined as transient periods of cessation of breathing during sleep.  See DORLANDS ILLUSTRATED MEDICAL DICTIONARY 118 (31st ed. 2007).  Whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  Accordingly, the opinions of the Veteran and other laypersons as to the diagnosis or etiology of his sleep apnea are not competent medical evidence.
Weighing the lay assertions regarding in-service symptoms with the evidence suggesting that sleep apnea was not found until several years after service and that previous sleep testing was normal, the Board finds there is no competent evidence that the Veteran incurred sleep apnea in or as a result of service.  The Board has considered the applicability of the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the Veterans claim for service connection for obstructive sleep apnea.  As such, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel 

